258 So. 2d 448 (1972)
Clarence THOMPSON
v.
STATE of Mississippi.
No. 46713.
Supreme Court of Mississippi.
February 28, 1972.
Rex K. Jones, Hattiesburg, for appellant.
A.F. Summer, Atty. Gen., by Karen Gilfoy, Sp. Asst. Atty. Gen., Jackson, for appellee.
RODGERS, Presiding Justice.
The appellant Clarence Thompson was indicted, tried and convicted of the crime of assault and battery with the intent to kill and murder James Lester Turner. The case was tried in the Circuit Court of Forrest County, Mississippi. He has appealed to this Court and now contends that the testimony was against the overwhelming weight of evidence and that the State failed to prove that the defendant intended to kill his victim.
The testimony shows that the appellant struck Turner with a seasoned stick, knocking him to the paved sidewalk with such force as to cause blood to run out of his mouth. He later returned and again struck Turner while he was unconscious. An eyewitness said:
"... I mean he hit him with all his power with that stick, and it turned him all the way around and he fell on his back and his head hit the cement, and blood flew out of his nose."
Unless one expresses his intent, the only method by which intent may be proven is by showing the acts of the person involved at the time in question, and by showing the circumstances surrounding the incident.
In the instant case the prosecuting witness, Turner, was unconscious for a period of three weeks from the date of the assault. He has been partially paralyzed since, so that he is totally unable to work.
We are of the opinion that the issue of intent to kill and murder was a jury question and was amply established by the testimony in this case.
There are no reversible errors shown in the record of the trial, and the judgment of conviction must be affirmed.
Affirmed.
PATTERSON, SMITH, ROBERTSON, and SUGG, JJ., concur.